02-11-023-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-11-00023-CR
 
 



Jerry Paul Lundgren


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
----------
 
FROM THE
County Court at Law OF Wise COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Pursuant to a plea bargain, Appellant Jerry
Paul Lundgren pleaded guilty to driving while intoxicated second.  See Tex. Penal Code Ann. '
49.09(a) (Vernon Supp. 2010).  The trial
court sentenced Appellant on January 7, 2011, to 365 days’ confinement,
suspended the sentence of confinement, and placed him on community supervision
for eighteen months.  The trial court=s
certification of Appellant=s
right of appeal states that this “is a plea-bargain case, and the defendant has
NO right of appeal.@  Appellant filed a notice of appeal on January
19, 2011.  Concerned that we did not have
jurisdiction over this appeal, we sent a letter to Appellant=s
retained counsel requesting a response by January 31, 2011, showing grounds for
continuing the appeal.  We have not
received a response.[2]  Accordingly, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App.
P. 25.2(a)(2), (d), 43.2(f).
 
 
PER CURIAM
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 3, 2011




          [1]See Tex. R. App. P. 47.4.


[2]We
did receive a copy of a motion for new trial that was filed in the trial court
on January 28, 2011.  This does not,
however, address the issue of the trial court’s certification.  See
Estrada v. State, 149 S.W.3d 280, 282 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d) (op.
on reh’g and for en banc reconsideration) (stating
that there is no exception for the trial court’s refusal to grant permission to
appeal).